Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s preliminary amendment of 21 December 2020, in which claim 1 has been amended, and claims 13-14 and 17-19 have been cancelled, is acknowledged.
Claims 1-12, 15-16 are pending in the instant application.
Claims 1-12, 15-16 are subject of a restriction/election requirement.
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
- diseases to be treated by administering (a) an inhibitor of JAK1 and/or JAK2; and (b) an inhibitor of PI3K;
- inhibitors of JAK1 and/or JAK2 to be used in the method;
- inhibitors of PI3Kto be used in the method.
These species are independent or distinct because, for example, in the case of diseases to be treated by administering (a) an inhibitor of JAK1 and/or JAK2; and (b) an inhibitor of PI3K the genus encompasses a large number of diseases, such as chronic lymphocytic leukemia (CLL), Non-Hodgkin lymphoma, hairy cell leukemia, Mantle cell lymphoma, small lymphocytic lymphoma, follicular lymphoma, lymphoplasmacytic lymphoma, extranodal marginal zone lymphoma, Hodgkin's lymphoma, Burkitt lymphoma, Waldenstrom's macroglobulinemia, prolymphocytic leukemia, acute lymphoblastic leukemia, myelofibrosis, mucosa-associated lymphatic tissue lymphoma, mediastinal large B-cell lymphoma, lymphomatoid granulomatosis, splenic marginal zone lymphoma, primary effusion lymphoma, intravascular large B-cell  each disease to be treated requiring a different field of search based on the disease etiology, complexity of mechanism, symptoms, and/or classification. In addition, these species are not obvious variants of each other based on the current record. 
Similarly, for the JAK1 and/or JAK2 inhibitors to be used in the method, the genus encompasses a large number of structurally different compounds, including, among others, 3 -cyclopentyl-3- [4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)- 1H-pyrazol-1-yl]propanenitrile; 3-[1-(6-chloropyridin-2-yl)pyrrolidin-3-yl]-3-[4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)- 1H-pyrazo1-1 -yl]propanenitrile; 3-(1-[1,3 ]oxazolo[5,4-b]pyridin-2-ylpyrrolidin-3-yl)-3-[4-(7H-pyrrolo [2,3- d]pyrimidin-4-yl)-1H-pyrazo1-1-yl]propanenitrile; 4-[(4-{3-cyano -2- [4 -(7H-pyrrolo [2,3-d] pyrimidin-4-yl)1H-pyrazol-1-yl]propyl}piperazin-l-yl)carbonyl]-3-fluorobenzonitrile; 4-[(4-{3-cyano-2-[3-(7H-pyrrolo[2,3 -d]pyrimidin-4-yl)- 1H-pyrrol-1-yl]propyl}piperazin-1-yl)carbonyl]-3-fluorobenzonitrile; {1-{1- [3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3- [4-(7H- pyrrolo [2,3-d]pyrimidin-4-yl)-1H-pyrazo1-1-yl] azetidin-3-yl} acetonitrile.
Each such JAK1 and/or JAK2 inhibitor requires different structural search and/or different classification based on its structural elements.
There is a search and/or examination burden for the patentably distinct compounds encompassed by the genus of inhibitors of JAK1 and/or JAK2, and inhibitors of PI3Krespectively,to be used in the method, because the compounds require a different field of  to be used in the method can be classified, at a minimum, in CPC class A61K31/52, A61K31/397, A61K31/437, A61K31/502, A61K31/519.

In response to the requirement for restriction/election, Applicant is required to elect:
- a specific disease to be treated by administering (a) an inhibitor of JAK1 and/or JAK2; and (b) an inhibitor of PI3Kfrom the genus of claimor another disclosed;
- a specific inhibitor of JAK1 and/or JAK2 to be used in the method, from the genus of claims 1-7 or another disclosed; and
- a specific inhibitor of PI3Kto be used in the method, from the genus of claims 1, 8-12 or another disclosed.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-12, 15-16 are generic. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Due to the complexity of the case, no attempt was made to reach the applicant by telephone.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627